Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/578,224 filed on 01/18/2022.
Claims 1-22 have been examined and are pending.
Priority
This application discloses and claims only subject matter disclosed in prior Application No. 62/421,013, filed 11/11/2016, and names an inventor or inventors named in the prior application.  Accordingly, this application may constitute a continuation or division.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a visual icon 730 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,726,507, in view of in view of Andreoli et al., (“Andrioli,” US 6,732,361) . Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 of the instant application is encompassed by claim 1 of the US Patent No. 10,726,507.

Instant Application # 17/578,436
Patent Application # 10,726,507
1. A method performed by one or more processors, the method comprising: 

storing data representing respective sub-elements of a complex task; 

storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements, wherein the links indicate a temporal dependency of a second sub-element on a first sub-element; 

identifying a change in a performance, or in a physical component, of any of the first sub- element or the second sub-element; 

determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed, comprising: 




receiving an input; generating a semantic output from the input; 

determining, from the semantic output: 

a modification to be applied to a link between the first sub-element and the second sub-element; 
in response to determining that the temporal dependency has changed, updating a work order based on the modification; 




determining whether a conflict exists in the updated work order between: a third sub-element; and 

the first sub-element or the second sub-element; and 

in response to determining that the conflict exists, outputting a second modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict.
1. A method performed by one or more processors, the method comprising: 

storing data representing respective sub-elements of a complex task; 

storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements, wherein the links indicate a temporal dependency of a second sub-element on a first sub-element; 

calculating a work order based on the identified links; 


providing a graphical representation of the calculated work order which indicates said sub-elements and their dependencies, the calculated work order being represented in a first format, the graphical representation including the temporal relationship of the sub-elements; 

receiving historical data for association with one or more selected links or sub-elements, which historical data relates to a prior event and which affects the temporal relationship between the sub-elements; 

calculating an updated work order modified by the historical data; 
iteratively updating the graphical representation of the updated work order in response to a save operation associated with each of a plurality of editing interfaces, at least one of the iterative updates changing the first format to a second format; and 













wherein a third and a fourth sub-elements are stored without a temporal dependence of one on the other, and wherein responsive to the received historical data indicating that the fourth sub-element is temporally dependent on the first sub-element, the calculating step modifying the work order so that the updated graphical representation shows the temporal dependence.


Claim 1 of the application application 10,726,507 does not explicitly disclose determining whether a conflict exists in the updated work order between: a third sub-element; and 
the first sub-element or the second sub-element; and in response to determining that the conflict exists, outputting a second modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict.
However, Andreoli discloses the method, wherein determining whether a conflict exists in the updated work order between: a third sub-element; and the first sub-element or the second sub-element (col. 13, lines 19-67, col. 14, lines 1-4; Fig. 6); and 
in response to determining that the conflict exists, outputting a second modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict (Andrioli: col. 10, lined 22-30; 66-7, col. 11, lines 1-39, lines 56-63, col. 13, lines 19-67, col. 14, lines 1-4 Figs. 3-6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Andreoli with the method/system of the patent application 10,726,507 to enhance overall performance.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,227,344. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 of the instant application is encompassed by claim 1 of the US Patent No. 11,227,344.

Instant application # 17/578,436
Patent Application # 11,227,344
1. A method performed by one or more processors, the method comprising: 

storing data representing respective sub-elements of a complex task; 

storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements, wherein the links indicate a temporal dependency of a second sub-element on a first sub-element; 

identifying a change in a performance, or in a physical component, of any of the first sub- element or the second sub-element; 

determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed, comprising: 

receiving an input; generating a semantic output from the input; 

determining, from the semantic output: 



a modification to be applied to a link between the first sub-element and the second sub-element; 

in response to determining that the temporal dependency has changed, updating a work order based on the modification; 












determining whether a conflict exists in the updated work order between: a third sub-element; and 
the first sub-element or the second sub-element; and 
in response to determining that the conflict exists, outputting a second modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict.
1. A method performed by one or more processors, the method comprising: 

storing data representing respective sub-elements of a complex task; 

storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements, wherein the links indicate a temporal dependency of a second sub-element on a first sub-element; 

identifying a change in a performance, or in a physical component, of any of the first sub-element or the second sub-element; 

determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed, comprising: 

receiving an input; generating, using a neural network, a semantic output from the input;

determining, from the semantic output: a state of any of the first sub-element and the second sub-element; and 

a modification to be applied to a link between the first sub-element and the second sub-element; 

in response to determining that the temporal dependency has changed, updating a work order based on the modification; and 

providing a graphical representation of the updated work order, the graphical representation comprising: 

an ordered list of priorities of the respective sub-elements based on deadlines of the respective sub-elements; or statuses of the respective sub-elements, the statuses indicating whether the respective sub-elements are overdue or unscheduled.


Claim 1 of the patent application 11,227,344 does not explicitly disclose determining whether a conflict exists in the updated work order between: a third sub-element; and 
the first sub-element or the second sub-element; and in response to determining that the conflict exists, outputting a second modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict.
However, Andreoli discloses the method, wherein determining whether a conflict exists in the updated work order between: a third sub-element; and the first sub-element or the second sub-element (col. 13, lines 19-67, col. 14, lines 1-4; Fig. 6); and 
in response to determining that the conflict exists, outputting a second modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict (Andrioli: col. 10, lined 22-30; 66-7, col. 11, lines 1-39, lines 56-63, col. 13, lines 19-67, col. 14, lines 1-4 Figs. 3-6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Andreoli with the method/system of the patent application 11,227,344 to enhance overall performance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al., (“Faith,” US 2010/0057622), published on March 4, 2010, in view of Desphande et al., (Deshpande,” US 2013/0054299), published on August 22, 2011, and further in view of Andreoli et al., (“Andrioli,” US 6,732,361), issued on May 4, 2004.  
Regarding claim 1, Faith discloses a method performed by one or more processors, the method comprising: 
storing data representing respective sub-elements of a complex task (pars. 0066-0100; Figs. 3-4; a tumblers and locks generated by linkage analysis 1408 are stored in XML tumblers and locks 1414, when a fraud reports 1404 represent information relating to accounts identified by public records or issuers as having been stolen or subject to fraud); 
storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements (pars. 0104-0110, 0112-0120; Figs. 6A-6B; Figure 4 shows a diagrammatic representations type of communication links, the links show all communication between a server 110, clients 118, and agent 122), wherein the links indicate a temporal dependency of a second sub-element on a first sub-element (pars. 0104-0110, 0112-0120, 0111-0115; Figs. 6A-10; these figures are the diagrammatic representation all links to perform a transaction). 
Faith discloses all limitations above, but does not explicitly disclose identifying a change in a performance, or in a physical component, of any of the first sub-element or the second sub-element; determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed, comprising: receiving an input; generating a semantic output from the input; determining, from the semantic output: a modification to be applied to a link between the first sub-element and  the second sub-element; in response to determining that the temporal dependency has changed, updating a work order based on the modification.
However, Deshpande discloses a method/system for presenting a set of steps of a workflow as a set of tabs in a graphical user interface, wherein identifying a change in a performance, or in a physical component, of any of the first sub-element or the second sub-element (pars. 0016, 0055-0062 0065-0074, and  0096-0097; Figs. 3-6; a dynamic state management application 308 will generate a state diagram representation for the given workflow, where a state may represent a step or a sub-step of the workflow; and also see pars. 0075-0075; Fig. 6A; wherein step 606 of  the workflow includes sub-step 626 for discovery, sub-step 628 for user input, sub-step 630 for server set preparation, and sub-step 632 for model matching. [the step and sub-step, which are known as element and sub-element, perform tasks]); 
determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed (pars. 0018-0020, 0055-0062; Figs. 3-6), comprising: receiving an input (par. 0076, 0079-0080; Fig. 6A; wherein in step 626 for a user input); 
generating a semantic output from the input (par. 0079-0081, 0084-0087; Figs. 6A-6B); determining, from the semantic output: a modification to be applied to a link between the first sub-element and the second sub-element; in response to determining that the temporal dependency has changed, updating a work order based on the modification (pars. 0094-0097; Figs. 4, 6, 7-8); 
Faith and Deshpande discloses all limitations above, but do not explicitly disclose determining whether a conflict exists in the updated work order between: a third sub-element; and the first sub-element or the second sub-element; and in response to determining that the conflict exists, outputting a second modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict
However, Andreoli discloses the method, wherein determining whether a conflict exists in the updated work order between: a third sub-element; and the first sub-element or the second sub-element (col. 13, lines 19-67, col. 14, lines 1-4; Fig. 6); and 
in response to determining that the conflict exists, outputting a second modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict (Andrioli: col. 10, lined 22-30; 66-7, col. 11, lines 1-39, lines 56-63, col. 13, lines 19-67, col. 14, lines 1-4 Figs. 3-6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Andreoli with the method/system of Faith and Deshpande to enhance overall performance.
Regarding claim 2, Faith, Deshpande, and Andreoli disclose the method of claim 1. 
Deshpande further discloses the method, wherein the conflict comprises an incorrect dependency relationship between the first sub-element and the third sub-element or the second sub-element and the third sub-element (Deshpande: pars. 0018-0020, 0055-0062 0065-0074; Figs. 3-6; a dynamic state management application 308 will generate a state diagram representation for the given workflow, where a state may represent a step or a sub-step of the workflow; and also see pars. 0075-0075; Fig. 6A; wherein step 606 of  the workflow includes sub-step 626 for discovery, sub-step 628 for user input, sub-step 630 for server set preparation, and sub-step 632 for model matching).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Deshpande with the method/system of Faith and Andreoli to provide users with a means for dynamically updating state representation of the workflow.  
Regarding claim 3, Faith, Deshpande, and Andreoli disclose the method of claim 1. 
Andreoli further discloses the method, further comprising providing a graphical representation indicating the conflict, in response to determining that the conflict exists (Andreoli: col. 13, lines 19-67, col. 14, lines 1-4; Fig. 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Andreoli with the method/system of Faith and Deshpande to enhance overall performance.  
Regarding claim 4, Faith, Deshpande, and Andreoli disclose the method of claim 1. 
Deshpande further discloses the method, wherein the determining whether the temporal dependency of the second sub-element on the first sub-element has changed comprises: determining, from the identified change, whether the second sub-element determined to be previously temporally independent from the first sub-element has become temporally dependent on the first sub-element (Deshpande: pars. 0077-0080 and 0094-0097; Figs. 6-8); and in response to determining that the second sub-element is now temporally dependent on the first sub-element, updating the work order to indicate that the first sub-element and the second sub-element are performed at least partially in series (Deshpande: pars. 0018-0020, 0055-0062, 0065-0074, 0090-0090-0091, 0094-0097; Figs. 3-8; a dynamic state management application 308 will generate a state diagram representation for the given workflow, where a state may represent a step or a sub-step of the workflow; and also see pars. 0075-0075; Fig. 6A; wherein step 606 of  the workflow includes sub-step 626 for discovery, sub-step 628 for user input, sub-step 630 for server set preparation, and sub-step 632 for model matching ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Deshpande with the method/system of Faith and Andreoli to performs the dynamic computations for updating workflow of tasks between step and sub-step to complete the tasks.  
Regarding claims 10-13; claims 10-13 are directed to system associated with the method claimed in claims 1-4 respectively; Claims 10-13 are similar in scope to claims 1-4 respectively, and are therefore rejected under similar rationale.
Regarding claims 19-20; claims 19-20 are directed to non-transitory computer readable medium associated with the method claimed in claims 1-2 respectively; Claims 19-20 are similar in scope to claims 1-2 respectively, and are therefore rejected under similar rationale.
Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al., (“Faith,” US 2010/0057622), published on March 4, 2010, in view of Desphande et al., (Deshpande,” US 2013/0054299), published on August 22, 2011, in view of Andreoli et al., (“Andrioli,” US 6,732,361), issued on May 4, 2004, and further in view of Chan et al., (“Chan,” US 2007/0245300), published on October 18, 2007.
 Regarding claim 6, Faith, Deshpande, and Andreoli disclose the method of claim 1.
Deshpande further discloses determining that the temporal dependency of the second sub-element on the first sub-element has changed (Deshpande: pars. 0018-0020, 0055-0062, 0065-0074, 0090-0090-0091, 0094-0097; Figs. 3-8; a dynamic state management application 308 will generate a state diagram representation for the given workflow, where a state may represent a step or a sub-step of the workflow; and also see pars. 0075-0075; Fig. 6A; wherein step 606 of  the workflow includes sub-step 626 for discovery, sub-step 628 for user input, sub-step 630 for server set preparation, and sub-step 632 for model matching ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Deshpande with the method/system of Faith and Andreoli to performs the dynamic computations for updating workflow of tasks between step and sub-step to complete the tasks.
Faith, Deshpande, and Andreoli disclose all limitations above, but does not explicitly disclose providing a rescheduling suggestion that increases an overall efficiency of performance of the first sub-element, the second sub-element and downstream sub- elements.
However, Chan discloses a method/system for scheduling in formation in combination with workflow information, wherein providing a rescheduling suggestion that increases an overall efficiency of performance of the first sub-element, the second sub-element and downstream sub-elements (Chan: pars. 0062-0064; Fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chan with the method/system of Faith, Deshpande, and Andreoli to allow a user reschedule a task.
Regarding claim 7, Faith, Deshpande, and Andreoli disclose the method of claim 1, but do not explicitly disclose wherein the outputting of the second modification comprises verifying that the second modification does not result in an additional conflict between a downstream sub-element and the first sub-element or the second sub-element. 
However, Chan discloses a method/system for scheduling in formation in combination with workflow information, wherein the outputting of the second modification comprises verifying that the second modification does not result in an additional conflict between a downstream sub-element and the first sub-element or the second sub-element (Chan: pars. 0139-0145; Fig. 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chan with the method/system of Faith, Deshpande, and Andreoli to allow a user schedule a task based on the special information.
Regarding claim 8,  Faith, Deshpande, Andrioli, and Chan disclose the method of claim 7.
Andreoli further discloses the method, further comprising propagating the automatic modification to resolve conflicts caused to subsequent sub-elements (Andrioli: col. 10, lined 22-30; 66-7, col. 11, lines 1-39, lines 56-63, col. 13, lines 19-67, col. 14, lines 1-4 Figs. 3-6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Andreoli with the method/system of Faith, Deshpande, and Chan to enhance overall performance.
Regarding claim 9, Faith, Deshpande, and Andreoli disclose the method of claim 1.
Faith, Deshpande, and Andreoli disclose all limitations of claim 1, but do not explicitly disclose determining whether a fourth sub-element requires integrating respective components from the first sub-element and the second sub-element; and in response to determining that the fourth sub-element requires integrating the respective components, updating the work order to indicate that the first sub-element and the second sub- element are completed prior to a beginning of the third sub-element. 
However, Chan discloses a method/system for scheduling in formation in combination with workflow information, further comprising: 27Palantir Ref #: 822A2C2 SMRH Ref #: 53HV-249205-US4 determining whether a fourth sub-element requires integrating respective components from the first sub-element and the second sub-element (Chan: pars. 0006-007, 0113, 0138-0142; Fig. 9); and in response to determining that the fourth sub-element requires integrating the respective components, updating the work order to indicate that the first sub-element and the second sub- element are completed prior to a beginning of the third sub-element (Chan: pars. 0138-0144; Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chan with the method/system of Faith, Deshpande, and Andreoli to allow a user schedule a task based on the special information.
Regarding claims 15-18; claims 15-18 are directed to system associated with the method claimed in claims 6-9 respectively; Claims 15-18 are similar in scope to claims 6-9 respectively, and are therefore rejected under similar rationale.
Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent claims 1 and 10 form including all of the limitations of the base claim and any intervening claims; claim 19 should be amended similar scope to claim 1; and a terminal disclaimer must be filed and approved to overcome obviousness double patenting addressed in sections above.
	
Conclusion
The prior art made of record and not relied upon is consider pertinent to applicants’ discloser: 
Pulsipher, US 8,108,878, is directed to a method/system for detecting indeterminate dependencies in a distributed computing grid, wherein determining whether deadlock exists further includes determining whether a chain of dependencies begins at a first child work element of the workflow and ends at a lower level child element of the workflow and  wherein the deadlock can be performed by beginning at a top of a workflow and propagating down the workflow to determine whether a child element.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174